J-S28018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEROME THOMAS                              :
                                               :
                       Appellant               :   No. 733 MDA 2017


             Appeal from the Judgment of Sentence, April 5, 2017,
                 in the Court of Common Pleas of York County,
              Criminal Division at No(s): CP-67-CR-0007476-2015.


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                          FILED JUNE 28, 2018

        Jerome Thomas appeals from the judgment of sentence, after conviction

in a bench trial on various firearm-related charges.1 He raises one issue on

appeal – i.e., whether the trial court erred when it dismissed his motion to

suppress the Commonwealth’s evidence as untimely.

        Thomas waived arraignment on December 18, 2015. He filed his first

motion to suppress the Commonwealth’s evidence ten months later – on

October 7, 2016. The trial court denied that motion as untimely on October

12, 2016. He filed an amended motion to suppress on November 14, 2016,

which the trial court also denied on November 16, 2016.

        Next, the court of common pleas transferred this matter to a new trial

judge. On February 24, 2017, Thomas renewed his motion to suppress. The
____________________________________________


1   18 Pa.C.S.A §6105(a)(1); 18 Pa.C.S.A. §5503.
J-S28018-18



new judge decided to proceed with a nonjury trial “and during the course of

the trial[, he] would then reconsider whether: 1) the Defendant’s belated

motion had merit and whether there was a basis to still entertain the

Defendant' s motion for suppression; and 2) if this Court decided to entertain

it, rule on the substance of it.” Trial Court Opinion, 11/28/17, at 2. Ultimately,

the trial court denied Thomas’ “request to consider the merits of the motion

as it found that no exception to the timeliness requirement applied, and thus

it would not revisit a previous judge’s ruling as the motion was untimely.” Id.

at 4.

        Pennsylvania Rule of Criminal Procedure 579(a) requires a defendant to

file a motion to suppress within 30 days of arraignment. Thomas violated that

rule, because he filed his first motion to suppress ten months after he waived

his right to arraignment. When an untimely motion to suppress is filed, “the

issue of suppression of such evidence shall be deemed to be waived.”

Pennsylvania Rule of Criminal Procedure 581(B).

        Because Thomas appeals the trial court’s denial of his third suppression

motion, which he filed one year and two months after he waived arraignment,

it is hereby ORDERED that Thomas’ sole appellate issue is untimely and,

therefore, under Pa.R.Crim.P. 581(B), is dismissed as waived.




                                      -2-
J-S28018-18



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2018




                                 -3-